Citation Nr: 9935599	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-10 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for small 
airways dysfunction.  



REPRESENTATION

Appellant represented by:	Non-Commissioned Officers 
Association of the U.S.A.



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from May 1980 to 
December 1992.  

Service connection was denied for small airways dysfunction 
by a May 1993 rating decision, and the appellant did not file 
an appeal of that decision within one year after receiving 
notification thereof in January 1995.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  


FINDINGS OF FACT

1.  Service connection was denied for small airways 
dysfunction by a May 1993 rating decision, which became final 
when the appellant did not appeal the decision within one 
year after notification thereof in January 1995.  

2.  Because the evidence received since the May 1993 rating 
decision is merely cumulative of the evidence previously 
considered, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for small airways 
dysfunction.  


CONCLUSION OF LAW

The evidence received by VA since the May 1993 rating 
decision is not new and material, and the claim for service 
connection for small airways dysfunction is not reopened.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.303, 20.302(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he has small airways dysfunction 
that began during his period of active military service.  

The appellant's claim for service connection for small 
airways dysfunction was previously denied by a May 1993 
rating decision that became final when he did not file a 
timely appeal of the decision after receiving notification 
thereof in January 1995.  Except as otherwise provided, when 
a claim becomes final after an unappealed rating decision, 
the claim may not be thereafter reopened.  Should new and 
material evidence be presented or secured with respect to a 
claim that has been disallowed, the claim shall be reopened 
and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302(a).  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
two-step process set out in Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991), for reopening claims became a three-step 
process under the holding by United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must first 
determine whether new and material evidence has been 
presented, which under 38 C.F.R. § 3.156(a) means evidence 
not previously submitted to agency decision makers which 
satisfies the following requirements: it bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim; second, if new and material 
evidence has been presented, immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary must reopen the claim 
and "evaluate the merits of the veteran's claim in light of 
all the evidence, both old and new" after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).  For the limited 
purpose of determining whether to reopen a claim, the Board 
must accept the new evidence as credible and entitled to full 
weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for secondary service connection for small airways 
dysfunction was last finally denied by the May 1993 rating 
decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

The evidence of record at the time of the May 1993 rating 
decision included the appellant's service medical records.  
They show that obstructive pulmonary disease was diagnosed in 
September 1989.  He was seen in October 1989 for pulmonary 
evaluation following an abnormal pulmonary function test, and 
it was noted that his lungs were clear, without rales or 
wheezes, and that a chest X-ray was normal.  A report of a 
November 1989 pulmonary function test indicated that findings 
had revealed normal spirometry with significant increase in 
FEF25-75 post bronchodilation, which suggested small airways 
dysfunction.  

The appellant's claim of entitlement to service connection 
for small airways dysfunction was denied by the May 1993 
rating decision on the basis that, notwithstanding the fact 
that the service medical records indicated findings 
suggesting the disorder in November 1989, there was no 
medical evidence of record which demonstrated any current 
pulmonary disability.  

The medical evidence submitted since the January 1993 rating 
decision includes a report of a January 1998 VA medical 
examination that revealed clear lungs and noted that a July 
1997 chest X-ray had been negative.  The diagnosis was a 
history of small airways disease.  

While the evidence submitted since May 1993 is new, in that 
it was not previously of record, it is cumulative of the 
evidence considered at that time because it consists of the 
appellant's contentions that he has small airways dysfunction 
that began in service.  There has been no competent medical 
evidence presented which demonstrates that the appellant 
currently has small airways dysfunction or any other 
pulmonary disability.  

Medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge. Rather they 
require the special knowledge and experience of a trained 
medical professional.  Although the appellant has presented 
statements regarding his claimed pulmonary disability, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding a diagnosis of small airways dysfunction.  
Consequently, his lay statements, while credible with regard 
to his subjective complaints and history, are not sufficient 
competent evidence for the purpose of showing a nexus between 
current complaints and a service-connected disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board finds that the appellant has not presented any 
additional evidence so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the claim for service connection for small 
airways dysfunction cannot be reopened, as he has not 
submitted evidence that is both new and material.  
38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for small 
airways dysfunction, this claim remains denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

